Biddle, J.
The material facts of the complaint filed by the appellee, against the appellants, are the following :
That Carey B. Johnson and others named, on the 2d day of October, 1871, filed their complaint in the Porter Circuit Court, against the plaintiff, alleging that they were the ownei’s in fee-simple of certain lands, describing them, lying in Porter county, State of Indiana; that said lands were well timbered,, the timber being of great value : hut the plaintiff avers that he was at the same time the owner and in possession of said lands, and has been the own er and in possession thereof ever since ; that the said defendants, after filing their complaint, procured a restraining order to he issued thereon, by the lion. Hiram A. Gillett, judge of the court of common pleas, by which order this plaintiff was prohibited from cutting and removing, impairing, or in any manner interfering with, the timber or trees being or standing on said land, until the final de*72termination of said suit ; that, at the time of issuing said order of injunction, the defendants executed their bond, made an exhibit, in the following words :
“We undertake that the plaintiffs shall pay to the defendant all damages which he may sustain by reason of the injunction in this action.
(Signed,) “ Carey B. Johnson,
“ T. J. Merrifield,
“ Younger Frame.
“ Appi’oved by me, this 7th day of October, 1871.
“ Ii. A. Gillett,
“Judge 16th C. P. Dist.”
Which said bond ivas signed as above, by said parties, and approved by said judge as above; that the plaintiff appeared in the Porter Circuit Court to said action, and moved the court to dissolve said injunction; that the said defendants appeared to said motion and resisted the same, and procured a continuance of said injunction, all of which will appear by the records of said court; that said injunction remained in full, uninterrupted and continued effect from October 7th, 1871, until October 12th, 1875, at which time the said cause was dismissed, — as will fully appear by the records, — which was the final determination of said suit against this plaintiff; that, at the time of obtaining said injunction, the plaintiff was engaged in cutting timber and wood off of said land, and had rented a saw-mill for one thousand dollars per year, to saw said timber, and had made a large number of contracts for the sale of wood, timber and lumber, which had been, and was to be, cut from said land, by which he would make large profits, to wit, tivo thousand dollars ; that, by reason of the granting of said injunction, he was prevented from using said mill, and from carrying out his said contracts for wood, timber and lumber, to his damage of two thousand dollars; that said land was salable, and could have *73been sold for fifty dollars per acre, but, by reason of said injunction, he was prevented from selling the same, during which time the land greatly depreciated in value, to wit, twenty-five dollars per acre ; that, at the time the injunction was granted, the plaintiff had contracted to and with Gilbert Morgan for the sale of said laud, timber and lumber thereon, at the price of four thousand dollars, but, by reason of said injunction, said Morgan refused to carry out said contract, to the plaintiff’s great damage; that he was prevented from collecting the purchase-money for said laud, to wit, four thousand dollars; that the plaintiff was put to great costs and expense in defending said suit, and was compelled to employ attorneys at great expense and pay them large fees, to wit, two thousand dollars. 'Wherefore he demands judgment for eight thousand dollars, and for other relief.
A demurrer, alleging as ground that the complaint does not contain facts-sufficient to constitute a cause of action, was overruled, and exceptions reserved.
Answer, general denial; trial by court; finding for the appellee, and judgment rendered, over a motion for a new trial and exceptions, upon the finding.
The appellant makes the following points against the sufficiency of the complaint:
1. That it fails to show any authority on the part of the said judge to grant the injunction ;
2. It does not show that any petition, complaint, affidavit, or written statement whatever, ’ setting forth any ground or prayer for such injunction, was ever made, or signed, or swqrn to, or filed, or in any manner presented to said judge bv the plaintiffs in the suit in which said injunction is alleged to have been granted ;
3. It does not show that any cause for granting said injunction was shown to said judge in any manner whatsoever;
*744. That, inasmuch as said action is alleged to have been pendiug in the Porter Circuit Court, and said injunction to have been granted therein by a judge of the court of common pleas, it was necessary that the complaint should have shown that the circuit court was not m session at the time of granting said injunction :
5. The complaint does not show any state of facts that would authorize said judge to act m the premises and issue said writ;
6. It does not show that any copy of said injunction was ever issued by the plaintiffs in said action, or that any, in fact, ever did issue ; nor does it show that said injunction, or any copy thereof, was ever served upon the appellee.
Ueither of these points, as it presents itself to us, seems to be well taken.
1. The courts must judicially know that a judge of the court of common pleas, at that time, could grant an injunction on a complaint pending in the circuit court, in vacation. So was then the law. 2 G. & H. 131, sec. 136; The City of Columbus v. The Hydraulic Woollen Mills Co., 33 Ind. 435; Jenkins v. Parkhill, 25 Ind. 473.
2. It is not necessary that a complaint on an injunction bond should set out the complaint, or any part of the record, specifically, upon which the injunction, under which the bond ivas given, was granted. The record is not the foundation of the action, though a necessary part of the evidence to support it. Besides, the complaint does allege that a complaint ivas filed in the Porter Circuit Court, averring certain facts, upon which Jhe injunction was granted. For is it necessary to make the complete record, nor indeed any part of it, an exhibit, as the bond, and not the record, is the foundation of the action. Trueblood v. Hollingsworth, 48 Ind. 537; Winship v. Clendenning, 24 Ind. 439; Sipe v. Holliday, 62 Ind. 4. See, also, Boden v. Dill, 58 Ind. 273.
*758. Iii a complaint on an injunction bond, it is not necessary to show the ground upon which the injunction ivas granted. When it is averred" that a suit was pending in the proper court, the injunction granted, and the bond given, it will be presumed that the proceedings and judgment are sufficient and regular, until the contrary is shown on the part of the defence. Snyder v. Snyder, 25 Ind. 399.
4. All persons must take notice, and the courts must "know, when the circuit courts of this State may hold their regular sessions. It is matter of public law, and need not be averred. When it is alleged in the complaint that the judge of the court of common pleas in Porter county granted an injunction, on the 7th day of October, 1871, in a case pending in the Porter Circuit Court, all the world must know, by the law fixing the times of holding the Porter Circuit Court, that it was not in session at that time.
5. The complaint shows that a suit for an injunction was pending in the Porter Circuit Court, a court of competent jurisdiction. The law informs us that the judge of the court of common pleas had the power to grant the injunction. It is then averred that he did grant it, and that the bond sued upon was given in pursuance of the injunction. This is sufficient. It is not necessary to show in the complaint, that the complaint upon which the injunction was granted was sufficient to authorize it, nor to show that the proceedings were regular. See the authorities cited, supra.
6. It was not necessary to specifically aver that a writ of injunction was issued and served upon the plaintiff; the averments, that by the restraining order the plaintiff was prohibited from cutting or removing timber from lands which he alleged to be his own, and that the injunction continued in full and uninterrupted effect for the given period of time stated-in the complaint, are sufficient. *76See the same authorities. The complaint, in our judgment, is sufficient.
The questions of the insufficiency of the evidence to sustain the finding, and the excessive amount of damages assessed, are also discussed by the appellants; but we do not see that either of these questions is presented by the record. "We find a bill of exceptions in the transcript, which concludes with the following sentence : “And this was all the evidence given in the case;’ but we also find the following statement in the bill of exceptions, immediately after the introduction of the injunction bond, which is the foundation of the action : “ The plaintiff then introduced the order of injunction issued on the 7th day of October, 1871, in said case of Carey B. Johnson and others, against Brands Weston, and all the papers and records of, and the order of dismissal in, said case of Johnson et al. v. Weston (here insert)but, except the restraining order granted by Judge Gillett, none of these papers nor records, nor the order of dismissal, can be found in the bill of exceptions. It is plain, therefore, that all the evidence given in the case is not in the bill of exceptions; and, the bill not containing all, it is the same, as to the questions under discussion, as if it contained none. The finding and amount of damages, therefore, must be presumed to be right, and, for any thing that we can decidé, must stand as they are, Blizzard v. Bross, 56 Ind. 74; Gale v. Parks, 58 Ind. 117; Kimball v. Loomis, 62 Ind. 202; May v. Pavey, 63 Ind. 4.
The judgment is affirmed, at the costs of the appellants.